NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 JUANITA F. MOSE,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7002
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in 08-1871, Judge Robert N. Davis.
              __________________________

                Decided: July 19, 2011
              __________________________

   VIRGINIA A. GIRARD-BRADY, ABS Legal Advocates,
P.A., of Lawrence, Kansas, for claimant-appellant.

    LAUREN A. WEEMAN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With her on the Brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and BRIAN
MOSE   v. DVA                                            2


M. SIMKIN, Assistant Director. Of counsel on the brief
were DAVID J. BARRANS, Deputy Assistant General Coun-
sel and CHRISTA A. SHRIBER, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
              __________________________

  Before PROST, MAYER, and O’MALLEY, Circuit Judges.
PROST, Circuit Judge.

    Juanita F. Mose, the widow of U.S. Army veteran
Gene J. Mose (“Mr. Mose” or “the veteran”), appeals from
a decision of the United States Court of Appeals for
Veterans Claims (“Veterans Court”), which affirmed the
February 21, 2008, decision of the Board of Veterans’
Appeals (“Board”) denying Ms. Mose’s claim for service
connection for the cause of the veteran’s death. Mose v.
Shinseki, No. 08–1871 (Vet. App. June 30, 2010). We
affirm.

                        BACKGROUND

    Mr. Mose served in the United States Army from Feb-
ruary 1969 to February 1971, including approximately
one year of service in Vietnam. Because of the veteran’s
service in Vietnam, it is presumed that he was exposed to
an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).

    In April 1989, nearly eighteen years after his service,
Mr. Mose was diagnosed with a brain tumor. Numerous
medical tests were inconclusive as to whether the tumor
originated in the brain or was a metastatic lesion result-
ing from a tumor outside of the brain. Mr. Mose died in
October 1989. His death certificate lists a “malignant
undifferentiated brain tumor” as the cause of death.
3                                               MOSE   v. DVA


    Ms. Mose submitted a claim for service connection for
her husband’s death. In 1995, a Department of Veterans
Affairs (“VA”) regional office found that Mr. Mose’s brain
tumor was not service-connected and denied Ms. Mose’s
claim. This decision became final when it was not timely
appealed. In February 2008, the Board issued a decision
reopening Ms. Mose’s claim based on new and material
evidence. Upon its review of the evidence, however, the
Board presumed that the brain tumor was metastatic but
determined that the origin of the tumor was unknown. It
denied Ms. Mose’s claim because there was no evidence
linking the brain tumor to a disease associated with
exposure to certain herbicide agents. 38 C.F.R. § 3.309(e).
Ms. Mose appealed.

    The Veterans Court affirmed the Board, determining
that the VA met its duty to assist and was not required to
obtain an additional medical opinion when there was no
medical evidence in the record suggesting the origin of the
veteran’s tumor. The Veterans Court concluded that
there was no reasonable possibility that the same medical
evidence that failed to yield the origin of the tumor would
be any more likely to yield that information upon further
medical review.

                       DISCUSSION

   On appeal, Ms. Mose contends that the Veterans
Court erred in denying her claim for service-connected
benefits for the cause of the veteran’s death. Specifically,
she argues that the Veterans Court misinterprets when
the VA is required to request an additional medical
MOSE   v. DVA                                             4


opinion under its duty of care obligation.       38 U.S.C.
§ 5103A(a)(1)–(2). 1

    “Our jurisdiction to review the decisions of the [Veter-
ans Court] is limited by statute.” Summers v. Gober, 225
F.3d 1293, 1295 (Fed. Cir. 2000). While this court is
authorized to “decide all relevant questions of law, includ-
ing interpreting constitutional and statutory provisions,”
we cannot adjudicate “(A) a challenge to a factual deter-
mination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case,” unless a consti-
tutional issue is presented. 38 U.S.C. § 7292(d).

     Ms. Mose’s legal argument here, which is the only one
over which we have jurisdiction, is that under
§ 5103A(a)(1)–(2), when the record contains some evi-
dence which suggests the possibility of a causal connec-
tion between a veteran’s disability and his military
service and the evidence does not specifically rule out the
possibility of service connection, then a reasonable possi-
bility exists that the VA’s assistance would aid in sub-
stantiating the claim. Stated differently, her argument is
that the VA is exempt from providing further assistance
to substantiate a claim only when the record contains no
evidence suggesting the possibility of service connection.
We reject her argument. The statutory language provides
no basis for determining that the VA has no further
obligation to assist the claimant only when the record

         1  (a) Duty to assist. (1) The Secretary shall
make reasonable efforts to assist a claimant in obtaining
evidence necessary to substantiate the claimant’s claim
for a benefit under a law administered by the Secretary.
(2) The Secretary is not required to provide assistance to
a claimant under this section if no reasonable possibility
exists that such assistance would aid in substantiating
the claim.
5                                              MOSE   v. DVA


contains no evidence suggesting the possibility of service
connection. 38 U.S.C. § 5103A(a)(1)–(2). We decline to
address Ms. Mose’s arguments to the extent they chal-
lenge the underlying facts. We are not authorized by
Congress to review a challenge to a factual determination
or to a law or regulation as applied to the facts of a par-
ticular case except to the extent that an appeal presents a
constitutional issue. See 38 U.S.C. § 7292(d)(2).

                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED